Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 08/28/2020 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A data transmission method based on channel detection and timing management”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al. Publication No. (US 2016/0227571 A1) in view of Liu et al. Publication No. (US 2018/0199308 A1).   

Regarding claim 1, BAEK teaches a method for data transmission, applied to a data sender (a method for transmitting a discovery reference signal (DRS) by a base station (LAA eNB) [0014] FIG.6), the method comprising: 
determining a target sending position based on channel detection results (a DRS may not be transmitted according to the LBT result at a time point for transmitting DRS at a transmission period [0130] FIG.9) of available sending positions within a set time window (the LAA eNB configure a DRS searching window using the DRS measurement timing configuration (DMTC), and when a channel is busy as the CCA result and a current time point (i.e., the time point at which the channel is busy after the CCA) is positioned in the search window, the LAA eNB select a new transmission time point in the search window [0134-137] FIG.9), wherein a length of the set time window is associated with a type of data to be transmitted (the DMTC may include at least one of a search window size, a direction, and the number of DRS opportunities within a search window. The search window size may refer to a size of an operating window for DRS transmission/reception and the direction may refer to a direction of a start point (DMTC periodicity offset) of a search window based on a DMTC periodicity [0137] FIG.9), the data transmitted can be signaling or signal periodically sent [0130-132], wherein the data to be transmitted comprises signaling or a signal that is periodically sent (the DRS for LAA cell search may be periodically transmitted (transmission of DRS with periodicity) [0011-113] FIG.9); and 
transmitting the data at the target sending position (the DRS is transmitted in the configured time window period indicated through physical layer signaling (LAA DCI or physical channel) using a cell of a licensed band [0130-132 FIG.10).
BAEK does not explicitly teach wherein the length of the set time window does not exceed a transmission period of the data to be transmitted.
Liu teaches wherein the length of the set time window does not exceed a transmission period of the data to be transmitted (Liu: calculating a time window for transmission of a DRS within the DMTC window, in which a message is allowed to be transmitted to a UE within the transmitting timing period based on a threshold [0102-108] FIG.5).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified BAEK by the teaching of Liu to have the length of the set time window not exceed a transmission period of the data to be sent in order to transmit the message in the same subframe to the UE (Liu: [0059-60] FIG.6).

claim 2, BAEK teaches the method of claim 1, wherein the set time window is either set by a base station based on the type of the data to be transmitted or predetermined in a protocol (LAA eNB acquires an access right to a channel of an unlicensed band and then transmits a DRS (channel sensing based DRS transmission) by instructing the UE to measure configuration through RRC protocol [0109-110] FIG.11).  

Regarding claim 3, BAEK teaches the method of claim 1, further comprising: determining the available sending positions within the set time window based on either a set initial transmission position or a set rule (the eNB may transmit ‘activation MAC CE’ for activation of an LAA SCell in a subframe n to the UE based on rules of a carrier set configuration [0215-217] FIG.24).    

Regarding claim 4, BAEK teaches the method of claim 3, wherein the set initial transmission position or the set rule is either set by a base station or predetermined in a protocol (a state of the LAA UE for configuration of the LAA cell may be a state according to an operating procedure of a radio resource control (RRC) protocol [0097-101] FIG.10).

Regarding claim 5, BAEK teaches the method of claim 3, wherein when the data sender is User Equipment (UE), the method further comprises: receiving Radio Resource Control (RRC) signaling or Media Access Control (MAC) Control Element (CE) or physical-layer signaling from a base station; and determining the set time window and (a state of the LAA UE for configuration of the LAA cell may be a state according to an operating procedure of a radio resource control (RRC) protocol and a state according to activation of the LAA cell may be a state according to an operating procedure of a media access control (MAC) protocol, a LAA UE positioned in an activation state may provide a service using an LAA cell through a physical layer signal procedure [0097-101] FIG.10; an eNB may transmit ‘activation MAC CE’ for activation of an LAA SCell in a subframe n [0215] FIG.24).  

Regarding claim 6, BAEK teaches the method of claim 1, wherein determining the target sending position based on the channel detection results of the available sending positions within the set time window comprises: determining a first available sending position of which a channel detection result is an unoccupied state from the available sending positions within the set time window as the target sending position (An LAA cell managed in an unlicensed band is operated based on an LBT for pair coexistence with other unlicensed band devices [0207-209] FIG.22).  

Regarding claim 7, BAEK teaches the method of claim 1, further comprising: performing channel detection to at least one available sending position by applying a channel detection parameter respectively corresponding to the at least one available sending position to obtain a channel detection result respectively corresponding to the at least one available sending position (the LAA cell may perform measurement and sensing on a carrier frequency contained in the candidate carrier frequency list (S3202) and select an optimum carrier frequency based on the result of measurement and sensing [0285-286] FIG.32).

Regarding claims 8-11, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a method applied to the “data receiver” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 12-17, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “device” for the sending side with processors and storage medium storing instructions to perform the limitation (BAEK: FIG.51) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to Therefore these claims were rejected for similar reasons as stated above.  

Regarding claims 18-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “device” for the receiving side with processors and storage medium storing instructions to perform the limitation (BAEK: FIG.51) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   
 
Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472